Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 8/13/2021. Claims 10-11 has been amended and clam 13 has been added new. Claims 1-9 have been cancelled.  In light of the clam amendments, 112(1) scope of enablement rejection is withdrawn. 103 rejections not reiterated from the previous office action are hereby withdrawn. Applicants’ arguments and Exhibit A (Zhu et al.) regarding 103 rejections have been fully considered but found not to be persuasive. The arguments are addressed below. As to ODP rejection, Applicants state that they will address the rejection upon an indication of allowable subject matter. The ODP rejection has been modified based on the claim amendments and is provided below. The claim amendments necessitated the new/modified rejections in this action. The action is made final. Claims 10-13 are pending and are examined based on the merits herein.

			Response to Applicants’ Arguments
	Applicants’ argue that the combination of Kovacs ‘520 or Kovacs ‘139 with other references fail to render obvious the instant claims because, absent the present specification, there would have been no motivation to turn to Zhao and try to determine a particular dosage of mazindol (or another drug meeting claim 10's requirements) for treating ADHD “based on the mu-opioid receptor agonist activity and the activity inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporters in the mammalian subject”. To Applicant's knowledge, the present specification is the first disclosure that mazindol acts as a mu-opioid receptor agonist together with its known activity inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporters, so it would require impermissible hindsight to apply Zhao.


	It has been held that a mechanism of action of a treatment does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 1023 (CCPA 1979). In the instant case, Applicants’ have merely recognized an additional property of mazindol, which has been already known to be useful for the treatment of ADHD. 

	Applicants’ further argue that the references do not teach or suggest the importance of taking into account the mu-opioid receptor agonism together with the other receptors inhibitory activity. Applicants argue that whether considered alone or together do not teach the recited steps of claim 10. Claim 10 does not recite the dosage range. The first two steps of claim 10 have an important effect on how the pharmaceutical agent is administered and Zhu et al. show that another ADHD treatment methylphenidate at higher doses can upregulate mu-opioid receptor activity in mice. Thus, it is clear that the dosage amount of a particular ADHD drug can affect whether or not it acts as a mu-opioid receptor agonist. Therefore, mu-opioid receptor agonism of 
	 
	
	In response, the agonist property of mazindol is an inherent property associated with the compound whether it was recognized or not by the prior art. Further the same agent is shown to be useful for the treatment of ADHD with an effective dosage amount by the prior art. 
In response, the first two steps measure the activity of the agent for inhibition of noradrenergic, serotonergic and dopaminergic reuptake transporters that also exhibits mu-opioid receptor activity and determining the dose of the agent for administration to treat ADHD (3rd step). The prior art explicitly teach that mazindol (which is the same agent that Applicants have claimed in claims 11-12) inhibits noradrenergic, serotonergic and dopaminergic reuptake transporters for treating the same disease (ADHD) and with the therapeutic dosage amount as in the instant claim, e.g. 0.4 mg of mazindol (see rejection below). The prior art is silent in teaching that the agent exhibits mu-opioid receptor agonistic activity. However irrespective of this finding by the Applicants’ one of ordinary skill in the art would have found it obvious to use mazindol for ADHD because the art already recognizes that administration of mazindol provides relief. It is noted that the scientific explanation of how the compound may work on the cellular level to treat a particular disease does not take away from what is already taught in the art, in this case treating a patient with ADHD using mazindol at a daily dosage of 0.001 mg/kg – 200 mg/kg. 
Claim 10 do recite determining and administering the effective dose amount. The dependent claim 12 further limit the dose amount to 0.1-0.5 mg of mazindol based on 
	As to Zhu, the reference teaches about methylphenidate compound and based on the compound’s activity towards the receptors the effective dosage range can vary. However in the instant case, one of ordinary skill in the art would have found it obvious to use mazindol (in the amount as claimed) for ADHD because the art already recognizes that administration of mazindol provides relief and teaches the effective dosage amount.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the 
A claimed genus, in this case, the number of chemical compounds to be used in the method may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)). 
The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).

(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed
correlation between structure and function, and
(5) the method of making the claimed invention
 (1) Level of skill and knowledge in the art:
    The level of skill to practice the art of the instantly claimed invention is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.     
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:
	The instant method claim 10 is directed to: 
    PNG
    media_image1.png
    285
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    601
    media_image2.png
    Greyscale


The analysis for adequate written description considers the following:
(a)    Actual reduction to practice;
(b)    Disclosure of drawings or structural chemical formulas;
(c)    Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and
(d) Representative number of samples.
The issue at question is whether the instant specification and/or the prior art provide all the pharmaceutical agents to be used in the method as claimed?
(a) Actual reduction to practice and (b) disclosure of drawings or structural
chemical formulas:
	The prior art teaches mazindol is a tricyclic, anorectic, non-amphetamine stimulant used for narcolepsy and obesity since 1970. Wigal teaches the effects of mazindol in the treatment of adults with ADHD (see Wigal, CNS drugs, 2018, 32, 289-301). The pilot phase II study of mazindol in children with ADHD is disclosed in Konofal (Drug Design, Development and Therapy, 2014, 2321-32). 
A method of treating negative symptoms in a schizophrenic patient with mazindol in disclosed in US 5447948. A method of treating attention deficit/hyperactivity disorder (ADHD) according to the DSM IV criteria, comprising the administration of an effective amount of mazindol in the absence of another active agent to a patient in need of such 
The specification provides guidance to mazindol and (i) mazindol with the human mu-opioid receptor, (ii) agonist effect of mazindol on the twitch contraction amplitude in the guinea pig ileum, (iii) effect of mazindol on the DAMGO-induced decrease in twitch contraction amplitude (See Figs. 1-3).
Throughout the specification, the agent that is described and demonstrated in terms of the receptor activities is mazindol. The instant specification do not teach or list other agents that have known activity of inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporter and mu-opioid receptor agonist activity. Zhu et al. that teach methylphenidate targets dopamine and noradrenaline in the CNS and at high doses activates mu-opioid receptor (Applicants cited reference, Exhibit A, Applicants Arguments, see p 284, col. 1, para 3, lines 2-4). 
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:	

In the instant case agent that are useful in treating ADHD such as mazindol, methylphenidate, and cyproheptadine are known in the art. However, agents with specific inhibitory activity towards noradrenergic, serotonergic, dopaminergic reuptake transport inhibitors with mu-opioid agonist activity is limited. Applicants have not provided any guidance to what other pharmaceutical agents are available with the receptor activities as claimed to be used in the instant method. The functional claiming of a genus can meet the written description requirement, but only if the specification 
(5) Method of making the claimed invention:
To provide adequate written description and evidence of possession of a claimed method with the recited compound(s), the specification must provide sufficient description or guidance to the method as claimed.
Applicants have provided guidance to measure agonist effects of mu-opioid receptor activity and with mazindol, also the antagonist effect data for mazindol via a concentration response curve for the effect of mazindol on the DAMGO-induced decreased in twitch contraction amplitude in the guinea pig ileum. 
From the data provided in the instant specification one cannot extrapolate and predict that all agents that are known and useful for ADHD will have the same receptor activities or would treat ADHD at the doses known or at the doses where mazindol is effective. A person of ordinary skill in the art would have to test at least few representative agents for the receptor activities (noradrenergic, serotonergic, dopaminergic reuptake transport inhibitor activity that has mu-opioid agonist activity) and then find the effective dosages for the treatment of ADHD. From the data provided in the instant specification one of ordinary skill in the art cannot extrapolate the data and predict the pharmacological effects of all pharmaceutical agents that can be used in the method. Applicant has disclosed only one agent, mazindol. Given the degree of 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.
Those of ordinary skill in the art would not consider the applicant to have been in possession of the entire breadth of the claimed genus of the pharmaceutical agents with the receptor activities based on the single species disclosed.
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. 
Based on the specification as originally filed, one of ordinary skill in the art will not recognize that the applicants were in possession of all the pharmaceutical agents to be used in treating ADHD as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovacs et al. (US 2009/0318520, effective filing date: Jun 20 2008 or Kovacs, (WO 2009155139).
The instant claim 10 is directed to:

    PNG
    media_image1.png
    285
    688
    media_image1.png
    Greyscale

Kovacs teachings relate to the use of agents that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders [0002] and also teach the testing of compounds in in vitro for the inhibition Ki values against dopamine, norepinephrine and serotonin transporters (see Example 2). Kovacs claims a method of treating ADHD or at least one of the symptoms associated with ADHD comprising administering to a patient in need thereof an effective amount of mazindol (claim 11). Kovacs explicitly teach that "therapeutically effective amount" as used herein, means the amount of a compound that, when administered to an individual for treating a disease, is sufficient to effect such treatment for the disease or to achieve the desired clinical response, the "therapeutically effective amount" will vary depending on the compound, the disease and its severity and the age, weight, etc., of the patient to be treated [0044]. Kovacs teach the isoindole derivatives of 


From Kovacs one of ordinary skill in the art would have found it obvious to identify the agent that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders, e.g. ADHD. From Kovacs one of ordinary skill in the art would have found it obvious to administer an effective dosage of mazindol in a subject for the treatment of ADHD (a CNS disorder). 
From the teachings of Kovacs one of ordinary skill in the art would have found it obvious to administer mazindol irrespective of whether the prior art teaches the specific binding properties of the agent or not. As to the limitation of the agent having mu-opioid agonistic receptor activity, it is the inherent property of the pharmacological agent, herein mazindol. Kovacs teach the same agent, herein mazindol as Applicants’ have claimed.
It would have been obvious to a person of ordinary skill in the art in the art at the time of the invention to determine the effective dosage amount of the agent claimed, e.g. mazindol for the treatment of ADHD and administered to the subject from Kovacs because the reference teaches effective dosage amounts of mazindol for ADHD and the treatment of the same with the agent. 
As to the step of determining the dose of pharmaceutical agent that is effective to treat ADHD, Kovacs explicitly teaches unit dosage forms in an amount of 0.001 to about 9000 mg of the active ingredient, e.g. mazindol. Per Kovacs, daily doses of the active 
MPEP 2144.05 (II)(A) gives a general teaching that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that the concentration is critical. It is obvious to vary and/or optimize the dosage amount of mazindol provided in the composition, according to the guidance provided by Kovacs, to provide a composition having the desired properties such as the desired concentrations of mazindol to effectively treat ADHD. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Dosage amount is clearly a result effective parameter and it is within the skill of a physician or a clinician to routinely optimize the dosage amounts to best achieve the desired therapeutic response. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention. Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. It is noted that the instant specification teach that the total daily dose of mazindol constitutes from 0.1 mg .

          Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Epstein (US 20020161002 A1) and Kovacs et al. (WO 2009/155139, effective filing date: 20 Jun 2008). 
          Claim 10 as discussed above.
          Epstein teachings relate to enhancing memory, e.g., to increase memory function such as long-term memory and recall ability, in disorders including attention deficit disorder, attention deficit hyperactivity disorder using norepinephrine inhibitor such as mazindol in an amount sufficient to enhance long-term memory in the animal (see abstract, claims 1, 4, and 13). Epstein teach that in certain embodiments of the invention relates to a method for treating ADHD (adult or child), comprising co-administering (e.g., simultaneously or at different times) to the patient (human or other animal) an amount of a catecholamine reuptake inhibitor sufficient to treat the attention component of ADHD [0196]. The reference further teaches that the preparations of the present invention may be given orally, e.g. tablets [0104, 0107]. Further taught by Epstein is actual dosage levels of the active ingredients in the pharmaceutical compositions of this invention may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular 

          From the prior art teachings, one of ordinary skill in the art would have found it obvious to identify the agent that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders, e.g. ADHD. As to the limitation of the agent having mu-opioid agonistic receptor activity, it is the inherent property of the pharmacological agent, herein mazindol. Kovacs teach the same agent, herein mazindol as Applicants’ have claimed. From the teachings of the prior art one of ordinary skill in the art would have found it obvious to administer 
	        It would have been obvious to a person of ordinary skill in the art at the time of the invention to have administered mazindol orally in the treatment of ADHD and in the claimed dosage amounts because the general method of utilizing mazindol to treat ADHD is known in the art and when the method is known in the art, it is obvious to try and optimize different doses to see what doses work best. In the instant case, Epstein is explicit in teaching using an effective amount of mazindol in treating the symptoms in ADHD subjects, the effective dose depends on various factors and is within the skill of a physician to prescribe the effective amount of the pharmaceutical composition required. Epstein further teach that the dose amount range 0.0001 to about 100 mg per kilogram of body weight per day for intravenous or subcutaneous and the physician or veterinarian could start doses of the compounds of the invention employed in the pharmaceutical composition at levels lower than that required in order to achieve the desired therapeutic effect and gradually increase the dosage until the desired effect is achieved. Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to adjust the dosage amounts to the claimed amounts for oral administration in treating ADHD. Further Kovacs explicitly teach mazindol may be employed at a daily dosage in the range of about 0.001 to 200 mg/daily and the actual dose can be less or greater. Thus, Kovacs teach the dosage range that overlaps as in the instant claims. If for example the amount administered is 0.1 mg/kg and for a child weighing an average of 40 kg, an amount of 0.4 mg will be administered which falls within the claimed amount. MPEP 2144.05 (II)(A) gives a general teaching that 

.  
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25, 30-38, 40-46 of 14/841,898 (‘898) in view of Kovacs et al. (US 2009/0318520, effective filing date: Jun 20 2008 or Kovacs, (WO 2009155139).
Claim 10 as discussed above.
The reference claims of ‘898 are towards a pharmaceutical formulation, comprising: (a) an immediate release (IR) component comprising mazindol; (b) a delayed release coating surrounding the seal coat, wherein the formulation comprises from 0.1 mg to 10 mg of mazindol (claim 24); once a day administration (claim 34) and to a method of treating ADHD comprising administering to a subject an effective amount of the formulation of claim 24 (claim 37) with the oral dosage form (e.g. tablets) (claim 36). 
The reference claims do not teach the identification of the binding properties of the agent with the receptors as claimed. 
Kovacs as discussed above. 
          From Kovacs one of ordinary skill in the art would have found it obvious to identify the agent that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders, e.g. ADHD. As to the limitation of the agent having mu-opioid agonistic receptor activity, it is the inherent property of the pharmacological agent, herein mazindol. The reference claims and Kovacs teach the same agent, herein mazindol for ADHD as Applicants’ have claimed. From the teachings of the ‘898 and the prior art one of ordinary skill in the art would 
This is a provisional nonstatutory double patenting rejection.

				Conclusion
Applicant's amendment necessitated the modified and new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627